Citation Nr: 0315314	
Decision Date: 07/09/03    Archive Date: 07/17/03

DOCKET NO.  99-06 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for right and left foot 
disorders manifested by pain.

2.  Entitlement to service connection for right and left 
ankle disorders manifested by pain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from January 1980 to August 
1982.

This appeal came to the Board of Veterans' Appeals (Board) 
from a February 1999 RO rating decision that denied service 
connection for asthma and granted service connection for 
degenerative joint disease of the lumbosacral spine and 
assigned a 10 percent evaluation for that condition under 
diagnostic code 5003, effective from April 1998.  In an 
August 2000 decision, the Board denied the appeal for service 
connection for asthma and remanded the issue of entitlement 
to a higher rating for the service-connected low back 
condition to the RO for additional development.

A July 2000 RO rating decision denied the veteran's claims 
for service connection for bilateral foot pain and bilateral 
ankle pain as not well grounded.  She appealed those 
determinations, and in an October 2001 RO rating decision it 
was determined that new and material evidence had not been 
submitted since the July 2000 RO rating decision to reopen 
the claims.  An August 2001 RO rating decision increased the 
evaluation for the low back condition from 10 to 20 percent, 
and the veteran continued to disagree with the evaluation for 
this condition.

In a July 2002 decision, the Board denied the claim for a 
higher rating for degenerative joint disease of the 
lumbosacral spine with degenerative disc disease of the 
lumbar spine, initially assigned a 20 percent evaluation, 
effective from April 1998.  In July 2002, the Board also 
remanded the issues of service connection for bilateral ankle 
and foot disorders to the RO for additional action.




FINDINGS OF FACT

1.  A right or left foot disability was not present in 
service; the veteran's complaints of right and left foot 
pains, first noted many years after service, are not related 
to a disease or injury in service or causally related to the 
service-connected low back condition.

2.  A right or left ankle disability was not present in 
service; the veteran's complaints of right and left ankle 
pains, first noted many years after service, are not related 
to a disease or injury in service or causally related to the 
service-connected low back condition.


CONCLUSIONS OF LAW

1.  Right and left foot conditions manifested by pain were 
not incurred in or aggravated by active service; nor are 
right and left foot conditions manifested by pain proximately 
due to or the result of a service connected disability.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2002).

2.  Right and left ankle conditions manifested by pain were 
not incurred in or aggravated by active service; nor are 
right and left ankle conditions manifested by pain 
proximately due to or the result of a service connected 
disability.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002) 
redefined VA's duty to assist a veteran in the development of 
a claim.  Guidelines for the implementation of the VCAA are 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2002).  The Board finds that all relevant 
evidence has been obtained with regard to the veteran's 
claims for service connection for right and left foot 
disorders, and right and left ankle disorders, and that the 
requirements of the VCAA have in effect been satisfied.

The veteran has been provided with VA examinations to 
determine the nature and extent of any right and left foot 
and ankle disorders.  She and her representative have been 
provided with a statement of the case and supplemental 
statement of the case that discuss the pertinent evidence, 
and the laws and regulations related to the claims, that 
essentially notify them of the evidence needed by the veteran 
to prevail on the claims.  There is no identified evidence 
that has not been accounted for and the veteran's 
representative has been given the opportunity to submit 
written argument.  In an August 2002 letter, the RO notified 
the veteran of the evidence she needed to submit in order to 
substantiate her claims.  This letter gave notice of what 
evidence the veteran needed to submit and what evidence VA 
would try to obtain.

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove her claims and that there is no prejudice 
to her by appellate consideration of the claims at this time 
without providing additional assistance to the veteran in the 
development of her claims as required by the VCAA or to give 
the representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, the extensive record on appeal 
demonstrates the futility of any further evidentiary 
development and that there is no reasonable possibility that 
further assistance would aid her in substantiating the 
claims.  Hence, no further assistance to the veteran is 
required to fulfill VA's duty to assist her in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

A.  Factual Background

The veteran had active service from January 1980 to August 
1982.

Service medical records are unavailable prior to a July 1982 
examination.  In July 1982, the veteran underwent a medical 
examination for separation from service.  She complained of 
cramps in her legs.  Clinical evaluation of the feet and 
lower extremities was normal, and she specifically denied 
having, or having ever had, foot trouble.

VA and private medical records reveal that the veteran was 
treated and evaluated for various conditions from 1994 to 
2002.  The more salient medical records related to the claims 
considered in this appeal are discussed below.

A private medical report shows that the veteran underwent 
examination in August 1998.  There were no complaints or 
findings related to a disorder of an ankle or foot.

The veteran underwent a VA examination in November 1998.  An 
ankle or foot disorder was not found.

The veteran underwent VA medical examinations in June 2000.  
At an examination of her feet, she gave a history of painful 
feet.  X-rays of the feet were normal and a disorder of the 
feet was not found.  At an examination of her joints, she 
complained of bilateral ankle pain.  X-rays of the ankles 
were normal.  The diagnosis was normal bilateral ankle 
examination.  The examiner saw no correlation or link between 
her foot and ankle pain and her service-connected back 
disability.

Private medical reports of the veteran's treatment in 2002 
show that the veteran complained of pain of the right and 
left feet, and right and left ankles.  X-rays of those joints 
in February 2002 revealed no abnormalities.

Service connection is in effect for the low back disability.  
This condition is rated as 20 percent disabling.

B.  Legal Analysis

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Secondary service connection may be granted for disability 
that is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a).  With 
regard to the matter of establishing service connection for a 
disability on a secondary basis, the United States Court of 
Appeals for Veterans Claims (Court) has held that when 
aggravation of a non-service-connected disability is 
proximately due to or the result of a service connected 
condition, such disability shall be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).  

The service separation examination does not show the presence 
of right or left ankle or foot conditions.  The post-service 
medical records do indicate that the veteran had complaints 
with regard to her feet or ankles until many years after her 
separation from service and do not link the veteran's right 
and left ankle pains or right or left foot pains to incidents 
of service or to her service-connected low back condition.  
Nor do the post-service medical records, including VA and 
private medical reports of her feet and ankles, demonstrate 
the presence of a right or left foot disorder or a right or 
left ankle disorder.

Statements from the veteran are to the effect that she has 
right and left foot conditions manifested by pain and right 
and left ankle conditions manifested by pain that began in 
service and/or are causally related to the service-connected 
low back condition.  This evidence is not considered 
competent because the record does not show that she has the 
training, education or experience to make medical diagnoses, 
statements or opinions.  38 C.F.R. § 3.159(a)(1) (2002); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Pain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted.  
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  The Court 
has specifically disallowed service connection where there is 
no present disability:  "[c]ongress specifically limits 
entitlement for service connected disease or injury to cases 
where such incidents have resulted in a disability. . . .  In 
the absence of proof of a present disability there can be no 
valid claim [for service connection]."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

After consideration of the evidence, the Board finds that the 
evidence does not show the presence of a right or left foot 
disorder or a right or left ankle condition in service or for 
many years later, and that her complaints of right and left 
foot and ankle conditions, first noted many years after 
service, are unrelated to a disease or injury in service or 
causally related to the service-connected low back condition.  
The preponderance of the evidence is against the claims for 
service connection for right and left foot conditions, and 
right and left ankle conditions.  Therefore, the claims are 
denied.

The benefit of the doubt doctrine is not for application with 
regard to the claims because the preponderance of the 
evidence is against the claims.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).



ORDER

Service connection for right and left foot conditions 
manifested by pain is denied.

Service connection for right and left ankle conditions 
manifested by pain is denied.


REMAND

A February 2003 RO rating decision denied an increased 
evaluation for the low back condition (rated 20 percent).  In 
March 2003, additional evidence was submitted with regard to 
this claim, and in April 2003, the veteran submitted a timely 
notice of disagreement.  38 C.F.R. §§ 20.201 and 20.300 
(2002).  A review of the record indicates that this issue has 
not been made the subject of a statement of the case, and it 
should be.  Manlincon v. West, 12 Vet. App. 238 (1999); 
Godfrey v. Brown, 7 Vet. App. 398 (1995).  The Board may not 
address this issue until the veteran has been sent a 
statement of the case and submits a substantive appeal.  
38 C.F.R. § 20.200 (2002); Smallwood v. Brown, 10 Vet. App. 
93, 97 (1997).

In view of the above, the case is REMANDED to the RO for the 
following actions:

The RO should send the veteran and her 
representative a statement of the case on 
the issue of entitlement to an increased 
evaluation for the low back condition.  
They should be advised of the need to 
submit a VA Form 9 or substantive appeal 
with regard to this issue in order to 
complete the appeal.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the RO's to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.





______________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



